__________



 

 

 

 

 

SHARE PURCHASE AGREEMENT



 

 

 

 

 

Among each of

:





 

THE SHAREHOLDERS OF MAGNUS MINERALS OY



 

 

 

 

And

:





 

FINMETAL MINING LTD.



 

 

 

Finmetal Mining Ltd.


Suite 700, One Executive Place, 1816 Crowchild Trail N.W.,
Calgary, Alberta, Canada, T2M 3Y7



__________





--------------------------------------------------------------------------------



SHARE PURCHASE AGREEMENT



 

 

                      THIS SHARE PURCHASE AGREEMENT is made and dated and fully
executed on this 6th day of February, 2007 (the "Execution Date").



 

AMONG EACH OF

:





THE UNDERSIGNED SHAREHOLDERS OF MAGNUS MINERALS OY

,





William Karvinen

, 870 Jumbo Rd., Wahnapitae, Ontario, Canada, P0M 3C0
Alf Björklund, Knuutinlaakso 7, FIN-02400, Kyrkslätt, Finland
Erik Karvinen, 134 Hyland Drive, Sudbury, Ontario, Canada, P3E 1R6
Carl Löfberg, Tammelankatu 20 B 44, FIN-33500, Tampere, Finland
Peter Löfberg Kiviaidankatu 2 B, FIN-33250, Tampere, Finland
Mika Vihavainen, Lapinniemenranta 12 B 156, FIN-33180, Tampere, Finland
Sami Siiskonen, Dunckerinkatu 2 B 19, FIN-00260, Helsinki, Finland
Leif Enberg, Sandviksvägen 36, FIN-66210, Molpe, Finland
Esa Partanen, Vartiokuja 1 E 41, FIN-20700, Turku, Finland
Hopeahelmi Investment Oy, Tammelankatu 20 B 44, FIN-33500, Tampere, Finland
Kristina Karvinen, 345 Baywood Drive, Winterville, NC 28590, USA
Anna Björklund, Säterigatan 7 B 23, FIN-02600, Esbo, Finland
Stina Forsberg, Trebygränden 2 B 4, FIN-02420, Jorvas, Finland
Simon Björklund, Fjärdingsvägen 2 A 11, FIN-02230, Esbo, Finland
Fredrik Björklund, Knutsdalen 7, FIN-02400, Kyrkslätt, Finland
Klara Vodicka, 134 Hyland Drive, Sudbury, Ontario, Canada, P3E 1R6
Leyla Löfberg, Tammelankatu 20 B 44, FIN-33500, Tampere, Finland
Henrik Löfberg, Pyynikintori 8 B 20, FIN-33230, Tampere, Finland





 

 

(each a "Vendor" and, collectively, the "Vendors");

OF THE FIRST PART



 

AND

:





FINMETAL MINING LTD.

, a company incorporated under the laws of the State of Nevada , U.S.A. and
having an address for notice and delivery located at Suite 700, One Executive
Place, 1816 Crowchild Trail N.W., Calgary, Alberta, Canada, T2M 3Y7





(the "Purchaser");

OF THE SECOND PART



(each of the Vendors, the Purchaser being hereinafter singularly also referred
to as a "Party" and collectively referred to as the "Parties" as the context so
requires).



 



--------------------------------------------------------------------------------



- 2 -



Article 1
DEFINITIONS



1.1                    Definitions. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "Agreement" means this "Share Purchase Agreement" as entered into
among the Vendors, and the Purchaser herein, together with any amendments
thereto and any Schedules as attached thereto;



(b)       "Commission" means the United States Securities and Exchange
Commission;



(c)       "Company" means Magnus Minerals Oy, a company incorporated under the
laws of Finland, or any successor company, however formed, whether as a result
of merger, amalgamation or other action;



(d)       "Company's Financial Statements" has the meaning ascribed to it in
section "5.1" hereinbelow;



(e)       "Defaulting Party" and "Non-Defaulting Party" have the meanings
ascribed to them in section "11.1" hereinbelow;



(f)       "Execution Date" means the actual date of the complete execution of
this Agreement and any amendment thereto by all Parties hereto as set forth on
the front page of this Agreement;



(g)       "Indemnified Party" and "Indemnified Parties" have the meanings
ascribed to them in section "11.1" hereinbelow;



(h)       "Parties" or "Party" means, respectively, the Vendors and the
Purchaser hereto, as the case may be, together with their respective successors
and permitted assigns as the context so requires;



(i)       "Power of Attorney" has the meaning ascribed to it in section "8.3"
hereinbelow;



(j)       "Purchased Shares" has the meaning ascribed to it in section "2.1"
hereinbelow;



(k)       "Purchase Period" has the meaning ascribed to it in section "2.5"
hereinbelow;



(l)       "Purchase Price" has the meaning ascribed to it in section "3.1"
hereinbelow;



(m)      "Purchase Price Payments" has the meaning ascribed to it in section
"3.1" hereinbelow;



(n)       "Purchase Price Shares" has the meaning ascribed to it in section
"3.1" hereinbelow;



(o)       "Purchaser" means Finmetal Mining Ltd., a company incorporated
pursuant to the laws of the State of Nevada, U.S.A., or any successor company,
however formed, whether as a result of merger, amalgamation or other action;



--------------------------------------------------------------------------------



- 3 -



1.2                    Schedules. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules and Exhibits which are attached to this
Agreement and which form a material part hereof:



 

   Schedule

   Description of Schedule

 

Schedule "A":

Company's Mineral Property Concessions;

 

Schedule "B":

Company's Material Contracts;

 

Schedule "C":

Company's List of Bank Accounts etc.;

 

Schedule "D":

Company's Trade Register Extract;



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



- 4 -



Article 2
SUBJECT MATTER OF THE AGREEMENT



2.1            The Purchaser agrees to buy, and the Vendors agree to sell, 39
400 shares ("The Purchased Shares") of Magnus Minerals Oy ("The Company"). Each
Vendor will sell shares to the Purchaser according to the following schedule:



[image65.gif]

The total 39 400 shares out of the Company's total of 131 333 shares outstanding
represent 30,00% of the Company's shares outstanding.



Article 3
PURCHASE PRICE



3.1            Purchase Price. As summarized in the schedule below, the total
Purchase Price of the 39400 shares is EUR 14 735 815, which is paid partly in
cash, partly in common shares of the Purchaser ("Purchase Price Shares"):



(a)     5 967 000 EUR shall be paid in cash. Each individual Vendor shall be
paid EUR 150 in cash per one Company share, with the following exception:
Vendors Vihavainen, Siiskonen, Enberg and Partanen shall be paid EUR 180 per
share.



(b)     The rest shall be paid by an issue of a total of 8 000 000 Purchase
Price Shares, each valued at USD 1,42, as determined by the market closing price
on February 6th 2007, and hereby converted as EUR 1,096101891 each at an
exchange rate of USD/EUR 1,2955.



--------------------------------------------------------------------------------



- 5 -



[image71.gif]



3.2          Asset transfer tax. The Parties agree that, with the completion of
the acquisition by the Purchaser from the Vendors of any of the Purchased Shares
under this agreement, the Purchaser will be liable to the applicable Regulatory
Authority in Finland to pay a 1.6 percent (1.6%) asset transfer tax in
accordance with applicable law in Finland. This obligation will continue with
the Purchaser during and after the continuance of this Agreement without any
recourse to any Vendor.



3.3            Payment Date. The Purchaser shall pay and cause to effect the
purchase price, including both cash and Purchase Price Shares, by March 31st
2007 ("Payment Date") to each individual Vendor.



 

Article 4
TRANSFER OF TITLE



4.1            The ownership and title to the 39400 Purchased Shares will be
transferred to the Purchaser from the Vendors when the Purchase price has been
paid in full.



Article 5
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY THE VENDORS



 

5.1            Each of the Vendors warrants to the Purchaser that, to the best
of the knowledge, information and belief of each of the Vendors, after having
made due inquiry:



(a)       the Vendors have the power and capacity to own and dispose of the
Purchased Shares;



(b)       there will be no shares in the capital of the Company issued or
allotted or agreed to be issued or allotted to any persons or entities other
than the Vendors herein;



--------------------------------------------------------------------------------



- 6 -



(c)       the Vendors have good and marketable title to and are the legal,
registered and beneficial owners of all of the Purchased Shares;



(d)       there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of any of the Vendors or the Company),
pending or threatened, which may affect, without limitation, the rights of the
Vendors to transfer any of the Purchased Shares to the Purchaser at law or in
equity, or before or by any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and, without limiting the generality of the foregoing,
there are no claims or potential claims under any relevant family relations
legislation or other equivalent legislation affecting the Purchased Shares. In
addition, the Vendors and the Company are not now aware of any existing ground
on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success;



(e)       the Purchased Shares are validly issued and outstanding and fully paid
and non-assessable and are free and clear of actual liens, charges, options,
encumbrances, voting agreements, voting trusts, demands, limitations and
restrictions of any nature whatsoever other than restrictions that may be
imposed by applicable securities laws;



(f)       no other person, firm or corporation has any agreement, option or
right capable of becoming an agreement for the purchase of any of the Purchased
Shares;



(g)       no dividend or other distribution by the Company will be declared,
paid or authorized up to and including the final Payment Date hereunder, and the
Company has not and has not committed itself to confer upon, or pay to or to the
benefit of, any entity, any benefit having monetary value, any bonus or any
salary increases except in the normal course of its business;



(h)       the Vendors acknowledge and agree that the Purchase Price Shares have
not been and will not be qualified or registered under the any federal or state
securities laws of the United States and, as such, the Vendors may be restricted
from selling or transferring such Purchase Price Shares under applicable law;



(i)       each of the Vendors realizes that the sale of the Purchased Shares in
exchange, in part, for the Purchase Price Shares forming part of the Purchase
Price, will be a highly speculative investment and that each of the Vendors is
able, without impairing each of the Vendor's respective financial conditions, to
hold the Purchase Price Shares for an indefinite period of time and to suffer a
complete loss on their investment. In addition, the Vendors have such knowledge
and experience in financial and business matters that the Vendors are capable of
evaluating the merits and risks of the prospective investment, and the Vendors
have not received, nor have the Vendors requested or do the Vendors require to
receive, any offering memorandum or a similar document describing the business
and affairs of the Purchaser in order to assist the Vendors in entering into
this Agreement and in consummating the transactions contemplated herein;



(j)       the Vendors have not received, nor have any of the Vendors requested
or do any of the Vendors require to receive, any offering memorandum or a
similar document describing the business and affairs of the Purchaser in order
to assist the Vendors in entering into this Agreement and in consummating the
transactions contemplated herein;



--------------------------------------------------------------------------------



- 7 -



(k)       each of the Vendors has conducted, to its satisfaction, an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Purchaser and, in making its determination to proceed with the transactions
contemplated by this Agreement, each of the Vendors has relied on the results of
its own independent investigation and verification and the representations and
warranties of the Purchaser expressly and specifically set forth in this
Agreement. Such representations and warranties by the Purchaser constitute the
sole and exclusive representations and warranties of the Purchaser to the
Company and the Vendors in connection with the transactions contemplated hereby,
and each of the Vendors understands, acknowledges and agrees that all other
representations and warranties of any kind or nature expressed or implied
(including any relating to the future or historical financial condition, results
of operations, assets or liabilities of the Purchaser or the quality, quantity
or condition of the assets of the Purchaser) are specifically disclaimed by the
Purchaser. The Purchaser does not make or provide, and the Vendors hereby waive,
any warranty or representation, express or implied, as to the quality,
merchantability, fitness for a particular purpose, conformity to samples, or
condition of the Purchaser's respective assets or any part thereto;



(l)       to the actual knowledge, information and belief of each of the
Vendors, the execution of this Agreement, except as set forth on the Company's
Disclosure Schedule, the completion of the transactions contemplated hereby and
the performance of and compliance with the terms hereof does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the certificate of incorporation, bylaws or similar
organizational documents of either of the Company or the Vendors;



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which either of the Company or any of the Vendors is subject, or
constitute or result in a default under any agreement, contract or commitment to
which either of the Company or any of the Vendors is a party;



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any material agreement, contract or
commitment to which either of the Company or any of the Vendors is a party; or



(iv)      constitute a default by either of the Company or any of the Vendors,
or any event which, with the giving of notice or lapse of time or both, might
constitute an event of default, under any agreement, contract, indenture or
other instrument relating to any indebtedness of the Company or any of the
Vendors which would give any party to that agreement, contract, indenture or
other instrument the right to accelerate the maturity for the payment of any
amount payable under that agreement, contract, indenture or other instrument;



(m)      except for the mineral property concessions which are set forth in
Schedule "A" attached hereto and which form a material part hereof, the Company
is not party to or bound by any other material contract, whether oral or
written, other than the contracts and agreements as set forth in Schedule "B"
which is attached hereto and which forms a material part hereof;



--------------------------------------------------------------------------------



- 8 -



(n)       as to the contracts listed in Schedule "B" which is attached hereto:



(i)       each such contract is in full force and effect;



(ii)      no material default exists in respect thereof on the part of either
the Company or any other party thereto;



(iii)     neither the Vendors nor the Company is aware of any intention on the
part of any other party thereto to terminate or materially alter any such
contract;



(o)       Schedule "C" which is attached hereto and which forms a material part
hereof is a true and complete list showing the name of each bank, trust company
or similar institution in which the Company has accounts or safety deposit
boxes, the identification numbers of each such account or safe deposit box, the
names of all persons authorized to draw therefrom or to have access thereto and
the number of signatories required on each account. In addition, Schedule "C"
also includes a list of all non-bank account numbers, codes and business numbers
used by the Company for the purposes of remitting tax, dues, assessments and
other fees;



(p)       the Company's first completed and consolidated audited Company's
Financial Statements are to be delivered to the Purchaser before the Payment
date and they are to be true and correct in every respect and present fairly the
financial position of the Company as at its most recently completed financial
period and the results of its operations for the period then ended in accordance
with generally accepted accounting principles on a basis consistently applied;



(q)       the Company's Financial Statements and the books and records of the
Company are true and correct in every material respect, were prepared in
accordance with generally accepted accounting principles and fairly reflect the
Company's Business, property, the Company's Assets and the financial position of
the Company as at the date of the Company's Financial Statements and any such
books and records and the results of the operations for the period then ended,
and there have been no adverse changes in the Company's Business or affairs of
the Company since the date of the Company's Financial Statements and any such
books and records;



(r)       the Company has initiated a formal inquiry on its own behalf to
clarify the value added tax (VAT) practices related to the transfer of mineral
concession rights in Finland and thus ensure it follows generally accepted
principles in relation to the matter;



(s)       since the end of the most recent financial period covered by the
Company's Financial Statements:



(i)      there has not been any material adverse change in the financial
position or condition of the Company or any damage, loss or other change in
circumstances materially affecting the Company's Business or properties or the
Company's right or capacity to carry on business;



(ii)      the Company has not waived or surrendered any right of material value;



--------------------------------------------------------------------------------



- 9 -



(iii)     the Company has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and



(iv)      the Company's Business has been carried on in the ordinary course;



 

(t)       except as otherwise provided for herein, the Vendors and the Company
have not retained, employed or introduced any broker, finder or other person who
would be entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



(u)       save and except as set forth in the Company's Financial Statements,
neither the Vendors, nor any directors, officers or employees of the Company,
are now indebted or under obligation to the Company on any account whatsoever
other than in the ordinary course of business;



(v)       all material transactions of the Company and including, without
limitation, all directors' and shareholders' resolutions, have been promptly and
properly recorded or filed in or with its books and records;



(w)       the Vendors have the full authority and capacity required to enter
into this Agreement and to perform their respective obligations hereunder;



(x)       the Company will, for a period of at least five business days prior to
the Payment Date during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser; provided
such persons do not unduly interfere in the operations of the Company;



(ii)      authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)     require the Company's management personnel to respond to all
reasonable inquiries concerning the Company's Business and assets or the conduct
of its business relating to its liabilities and obligations;



(y)       the Vendors and the Company will give to the Purchaser, within at
least five business days prior to the Payment Date, by written notice,
particulars of:



(i)       each occurrence within the Vendors' and the Company's knowledge after
the Execution Date of this Agreement that, if it had occurred before the
Execution Date, would have been contrary to any of the Vendors' or the Company's
respective representations or warranties contained herein; and



--------------------------------------------------------------------------------



- 10 -



(ii)      each occurrence or omission within the Vendors' and the Company's
knowledge after the Execution Date that constitutes a breach of any of the
Vendors' or the Company's respective covenants contained in this Agreement;



(z)       except for the representations and warranties contained in this
Agreement (including the Company's Disclosure Schedule), neither the Vendors nor
the Company make any express or implied representation or warranty, and the
Vendors and the Company hereby disclaim any such representation or warranty with
respect to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement;



(aa)     neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement; and



(ab)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



5.2                   Liability of the Vendors. If the Vendors are in breach of
this Agreement arising out of or resulting from any breach of representation or
warranty made by the Vendors or the Company under section 5.1 above, then the
Vendors shall, subject to the provisions of this section, fully indemnify the
Purchaser such breach by making a compensation of an amount corresponding to the
deficiency or cost or direct loss, damage or expense incurred by the Vendors or
the Company as a direct result of such breach. For the avoidance of doubt, the
Vendors shall not be liable for any indirect or consequential loss, damage or
costs and in no event shall the compensation payable by the Vendors hereunder
exceed one third (1/3) of the cash component of the purchase price, which
constitutes the Vendors' maximum liability for compensation under this Agreement
on whatever ground.



The Vendors' liability shall be additionally limited as follows:



(a)       No claim may be made if the claim is based on facts or circumstances
which the Purchaser, or its advisors, knew or should have known based on the
information disclosed or otherwise available to it;



(b)       No compensation shall be made by the Vendors due to a breach of this
Agreement, unless the total amount of claims, which the Purchaser may make in
this respect under this Agreement, amounts to or exceeds EUR 50,000. If such
claims amount to EUR 50,000 in the aggregate, the compensation shall be made for
the whole amount of such claims. No individual claim which is less than EUR
5,000 shall be taken into account.



(c)       No claim shall be brought later than one (1) year from the Execution
Date of this Agreement.



--------------------------------------------------------------------------------



- 11 -



The Purchaser shall as soon as practicable, but in no event later than sixty
(60) days from the date it became aware of the circumstances giving rise to a
claim, give notice thereof to the Vendors, accompanying by all relevant
particulars thereof specifying the nature of the breach and the amount claimed
in respect thereof, if known.



 

Article 6
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER



6.1            In order to induce each of the Vendors to enter into this
Agreement, the Purchaser represents and warrants that, to the best of the
knowledge, information and belief of the Purchaser (and for the purposes of the
following warranties, representations and covenants "Purchaser" shall mean the
Purchaser and any subsidiary of the Purchaser, if any, as the context so
requires):



(a)       the Purchaser is duly incorporated under the laws of its jurisdiction
of incorporation, is validly existing and is in good standing with respect to
all statutory filings required by the applicable corporate laws;



(b)       the Purchaser has the requisite power, authority and capacity to own
and use all of its business assets and to carry on its business as presently
conducted by it;



(c)       this Agreement constitutes a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforcement may be limited by laws of general application affecting
the rights of creditors;



(d)       the authorized capital of the Purchaser consists of 100,000,000 common
shares, with a par value of U.S. $0.001 per common share. All of the outstanding
shares of capital stock or other equity interest of the Purchaser are duly
authorized, validly issued, fully paid and non-assessable;



(e)       all of the issued and outstanding shares of the Purchaser are listed
and posted for trading on the OTCBB and the Purchaser is in compliance in all
material respects with all of its requirements of the OTCBB, the Securities Act,
the United States Securities Exchange Act of 1934, as amended (again, the "1934
Act") and any rules and regulations promulgated thereunder by the United States
Securities and Exchange Commission (again, the "Commission");



(f)       all registration statements, reports and proxy statements filed by the
Purchaser with the Commission, and all registration statements, reports and
proxy statements required to be filed by the Purchaser with the Commission, will
have been filed by the Purchaser under the 1934 Act, will have been filed in all
material respects in accordance with the requirements of the 1934 Act and the
rules and regulations thereunder and no such registration statements, reports or
proxy statements will have contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;



(g)       the Purchaser will allot and issue the Purchase Price Shares on the
Payment Date of the Purchase as fully paid and non-assessable in the capital of
the Purchaser free and clear of all Liens, other than hold periods or other
restrictions imposed under applicable securities legislation;



--------------------------------------------------------------------------------



- 12 -



(h)       except as otherwise provided for herein, the Purchaser has not
retained, employed or introduced any broker, finder or other person who would be
entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



(i)       no dividend or other distribution by the Purchaser has been made,
declared or authorized since its incorporation, nor will any be declared, paid
or authorized up to and including Payment Date of the Purchase, and the
Purchaser will not commit itself to confer upon, or pay to or to the benefit of,
any entity, any benefit having monetary value, any bonus or any salary increases
except in the normal course of its business;



(j)       except as set forth in the Purchaser's Disclosure Schedule, there are
no basis for and there are no actions, suits, judgments, investigations or
proceedings outstanding or pending or, to the best of the knowledge, information
and belief of the Purchaser, threatened against or affecting the Purchaser at
law or in equity or before or by any federal, state, municipal or other
governmental department, commission, board, bureau or agency;



(k)       except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;



(l)       except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser will have not experienced, nor will the Purchaser be aware of, any
occurrence or event which has had, or might reasonably be expected to have, a
materially adverse affect on the Purchaser's business or on the results of its
operations;



(m)      except as set forth in the Purchaser's Disclosure Schedule, none of
directors, officers or employees of the Purchaser prior to Payment are indebted
or under obligation to the Purchaser on any account whatsoever;



(n)       the shares in the capital of the Purchaser will not be subject to or
affected by any actual or, to the best of the knowledge, information and belief
of the Purchaser, after making due inquiry, pending or threatened cease trade,
compliance or denial of use of exemptions orders of, or action, investigation or
proceeding by or before, any securities regulatory authority, court,
administrative agency or other tribunal;



(o)       the Purchaser understands that all books, records and documents of the
Company relating to this investment have been and remain available for
inspection by the Purchaser. The Company has offered all information available
for the Purchaser for inspection. The Purchaser confirms that all documents
requested by the Purchaser have been made available, and that The Purchaser has
been supplied with all of the additional information concerning this investment
that has been requested;



(p)       the Purchaser's representatives have had free access which they have
used, to discuss the areas described in Schedule "A" with the Company's
geologists and understand the geological risks and the legal status of the
claiming process for these properties;



--------------------------------------------------------------------------------



- 13 -



(q)       if the Company's auditor KPMG Finland approves the Company's Financial
Statements for the financial year ending December 31st 2006 without any
substantial remarks the Purchaser agrees to discharge the managing director and
the board members of the Company from liability;



(r)       the Purchaser has had access to all technical information and
information about all mineral property interests owned and applied for by the
Company and listed in Schedule "A" prior to entering into this agreement. The
purchaser and its technical team has had the opportunity to meet and discuss all
matters regarding the Company and all technical information and information
about all mineral property interests owned and applied for by the Company
including but not limited to property information and the status of the
reservation and claiming process with the Company's representatives from January
22nd to January 26th 2007 in Vancouver. The Purchaser's technical experts
attending have been Robert Horn, Robert Van Tassell, Dr. Hugh Squair and Robert
Cathro;



(s)       the Purchaser acknowledges that all non-written information presented
by the Vendors and/or the Company is uniform to written material provided by the
Vendors and/or the Company;



(t)       the Purchaser is familiar with the Finnish mining law and mining act
and understands the status of the exploration concessions and exploration
concession applications described in Schedule "A" and acknowledges that the
Vendors nor the Company give any warranties on the value or economic
exploitability of these concessions or concession applications;



(u)       the Purchaser has entered into this agreement solely based on its own
opinion and judgment, after a careful evaluation of the information mentioned in
the previous paragraph;



(v)        The Purchaser has such knowledge and experience in financial and
business matters that they are capable of an evaluation of the merits and risks
of this investment;



(w)       The Purchaser is aware that an investment in the Company is highly
speculative and subject to substantial risks. The Purchaser is capable of
bearing the high degree of economic risk and burdens of the agreement,
including, but not limited to, the possibility of a complete loss, the lack of a
public market and limited transferability of the Shares;



(x)       the Purchaser has conducted, to its satisfaction, an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, the Purchaser has relied on the results of its
own independent investigation and verification and the representations and
warranties of the Company and the Vendors expressly and specifically set forth
in this Agreement. Such representations and warranties by the Company constitute
the sole and exclusive representations and warranties of the Company and the
Vendors to the Purchaser in connection with the transactions contemplated
hereby, and the Purchaser understands, acknowledges and agrees that all other
representations and warranties of any kind or nature expressed or implied
(including any relating to the future or historical financial condition, results
of operations, assets or liabilities of the Company or the quality, quantity or
condition of the assets of the Company) are specifically disclaimed by the
Company and the Vendors. The Company and the Vendors do not make or provide, and
the Purchaser hereby waives, any warranty or representation, express or implied,
as to the quality, merchantability, fitness for a particular purpose, conformity
to samples, or condition of the Company's assets or any part thereto;



--------------------------------------------------------------------------------



- 14 -



(y)       in connection with the Purchaser's investigation of the Company, the
Purchaser has received from or on behalf of the Company or the Vendors certain
projections and estimates. The Purchaser acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that the Purchaser is familiar with such
uncertainties, that the Purchaser is taking full responsibility for making its
own evaluation of the adequacy and accuracy of all estimates, projections and
other forecasts and plans so furnished to it (including the reasonableness of
the assumptions underlying such estimates, projections and forecasts), and that
the Purchaser shall have no claim against the Vendors with respect thereto.
Accordingly, neither the Company nor the Vendors make any representations or
warranties whatsoever with respect to such estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and forecasts). The Purchaser agrees that none of
the Vendors nor any other person will have or be subject to any liability to the
Purchaser or any other person resulting from the distribution to the Purchaser,
or the Purchaser's use of, any information regarding the Company or its
business, and any information, document or material made available to the
Purchaser or its affiliates in any "data rooms," management presentations or any
other form in expectation of the transactions contemplated by this Agreement;



(z)       the Purchaser is not aware of any court order which restricts or
prevents the issuance by the Purchaser of any shares from treasury;



(aa)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser holds or has applied for all permits, licenses, consents and
authorities issuable by any federal, state, regional or municipal government or
agency thereof which are necessary or desirable in connection with its
operations;



(ab)     the most recently completed audited and unaudited consolidated
financial statements of the Purchaser (collectively, the "Purchaser's Financial
Statements") are true and correct in every respect and present fairly the
financial position of the Purchaser as at its most recently completed financial
period and the results of its operations for the period then ended in accordance
with generally accepted accounting principles on a basis consistently applied;



(ac)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser's Financial Statements and the books and records of the Purchaser
are true and correct in every material respect, were prepared in accordance with
generally accepted accounting principles and fairly reflect the business,
property, assets and financial positions of the Purchaser as at the date of the
Purchaser's Financial Statements and any such books and records and the results
of its operations for the periods then ended, and there have been no adverse
changes in the business or affairs of the Purchaser since the date of the
Purchaser's Financial Statements and any such books and records;



(ad)     save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser has good and marketable title to all of its assets, properties and
interests in properties, real and personal, including those reflected in the
Purchaser's Financial Statements or which have been acquired since the date of
the latest Purchaser's Financial Statements (except for those which have been
transferred, sold or otherwise disposed of in the ordinary or normal course of
business), free and clear of all encumbrances, and none of the Purchaser's
assets or properties is in the possession of or under the control of any other
person;



--------------------------------------------------------------------------------



- 15 -



(ae)     except for the representations and warranties contained in this
Agreement (including the Purchaser's Disclosure Schedule), the Purchaser does
not make any further express or implied representation or warranty, and the
Purchaser hereby disclaims any such representation or warranty with respect to
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement;



(af)     neither this Agreement nor any other document, certificate or statement
furnished to the any of the Vendors by or on behalf of the Purchaser in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Vendors to enter into this
Agreement; and



(ag)     the Purchaser is not aware of any fact or circumstance which has not
been disclosed to the Vendors which should be disclosed in order to prevent the
representations and warranties contained in this section from being misleading
or which would likely affect the decision of the Vendors to enter into this
Agreement.



6.2            Liability of the Purchaser. If the Purchaser is in breach of this
Agreement arising out of or resulting from any breach of representation or
warranty made by the Purchaser under section 6.1 above, then the Purchaser
shall, subject to the provisions of this section, fully indemnify the Vendors
such breach by making a compensation of an amount corresponding to the
deficiency or cost or direct loss, damage or expense incurred by the Vendors or
the Company as a direct result of such breach. For the avoidance of doubt, the
Purchaser shall not be liable for any indirect or consequential loss, damage or
costs and in no event shall the compensation payable by the Purchaser hereunder
exceed one third (1/3) of the cash component of the purchase price, which
constitutes the Purchaser's maximum liability for compensation under this
Agreement on whatever ground.



The Purchaser's liability shall be additionally limited as follows:



(d)       No claim may be made if the claim is based on facts or circumstances
which the Vendors, or their advisors, knew or should have known based on the
information disclosed or otherwise available to it;



(e)       No compensation shall be made by the Purchaser due to a breach of this
Agreement, unless the total amount of claims, which the Vendors may make in this
respect under this Agreement, amounts to or exceeds EUR 50,000. If such claims
amount to EUR 50,000 in the aggregate, the compensation shall be made for the
whole amount of such claims. No individual claim which is less than EUR 5,000
shall be taken into account.



(f)       No claim shall be brought later than one (1) year from the Execution
Date of this Agreement.



The Vendors shall as soon as practicable, but in no event later than sixty (60)
days from the date they became aware of the circumstances giving rise to a
claim, give notice thereof to the Purchaser, accompanying by all relevant
particulars thereof specifying the nature of the breach and the amount claimed
in respect thereof, if known.



--------------------------------------------------------------------------------



- 16 -



Article 7
ADDITIONAL CONDITIONS OF THE AGREEMENT



7.1                   Sale of certain Company assets. The Parties agree that the
following assets of the Company may, at the sole and absolute discretion and
direction of the Vendors be sold, transferred and assigned at fair market value
for the Company in the following manner and, without limitation, to such arms'
length or non-arm's length purchasers as the Vendors may decide:



(a)       Any interest which the Company may presently hold in and to the
following six mineral property interests which are located in Finland: the Alpua
1 and 2, the Kuuhkamo, the Kangasjarvi, the Savia 1 - 8, the Salo-Issakka and
the Vuohtojoki. The net tangible value of these mineral property interests,
together with their mineral potential is not fully known to the Company at this
time; however, their expected and aggregate purchase price is presently
estimated at approximately EUR 504 000.



(b)       The Company's existing 11.72 percent (11.72%; 18 667 shares of 159 300
outstanding) interest in and to Attu Zinc Oy. The net tangible value of this
shareholding interest is not fully known to the Company at this time; however,
the expected and aggregate purchase price is presently estimated at
approximately EUR 466 675.



7.2                   Options to buy the remaining shares of the Company from
the Vendors. Each of the Vendors grants two separate options for the Purchaser
to buy their remaining shares in the Company according to the schedule below:



(a)       The First Option: a total of 27 586 shares, representing a further 21%
of Company shares outstanding. The total purchase price of the First Option is
EUR 5 005 380; each individual Vendor shall be paid EUR 180 per one Company
share, with the following exceptions: Vendors Vihavainen, Siiskonen, Enberg and
Partanen shall be paid EUR 210 per share. The First Option must be exercised on
or before December 31st 2007.



(b)       The Final Option: a total of 64 347 shares, representing a further 49%
of Company shares outstanding. The total purchase price of the Final Option is
EUR 11 997 285; each individual Vendor shall be paid EUR 185 per one Company
share, with the following exceptions: Vendors Vihavainen, Siiskonen, Enberg and
Partanen shall be paid EUR 215 per share. The Final Option must be exercised on
or before March 31st 2009.





--------------------------------------------------------------------------------



- 17 -



[image72.gif]



 

 

7.3                   The Purchaser is not bound in any way to exercise the
options.



7.4                   If the Purchaser chooses to exercise either or both of the
options, it must notify the Vendors 10 business days in advance. If either of
the options is exercised, the Vendors agree to sign a separate formal share
transfer agreement where the Purchaser agrees to pay the relevant purchase price
within 14 business days from the date of exercising the option to the bank
accounts of each individual Vendor and the Vendors agree to agree to other
reasonable terms presented by the Purchaser in relation to the exercise of the
options and the separate Share Purchase Agreement.



7.5                   Asset transfer tax. Upon the exercise of either of the
Options, the Purchaser will be liable to the applicable Regulatory Authority in
Finland to pay a 1.6 percent (1.6%) asset transfer tax in accordance with
applicable law in Finland. This obligation will continue with the Purchaser
during and after the continuance of this Agreement without any recourse to any
Vendor.



Article 8
ASSIGNMENT, VARIATIONS AND POWER OF ATTORNEY



8.1                   Assignment. Save and except as provided herein, no Party
hereto may sell, assign, pledge or mortgage or otherwise encumber all or any
part of its respective interest herein without the prior written consent of all
the other Parties hereto.



8.2                   Amendment. This Agreement and any provision thereof may
only be amended in writing and only by duly authorized signatories of each of
the respective Parties hereto.



8.3                        Power of Attorney on behalf of the Vendors. In order
to better provide for the administration and completion of each of the
transactions which are contemplated by the terms and conditions of this
Agreement, each Vendor does hereby make, constitute and appoint Carl Lofberg, a
Vendor and the Managing Director of the Company, or such other present or future
director or officer of the Company as Mr. Lofberg may appoint in writing, and in
his sole and absolute discretion, in his time(s) of absence (the "Attorney"), as
such Vendor's true and lawful Attorney for such Vendor and in such Vendor's
name, place and stead and for the sole purpose and power of specifically doing
all acts and executing all deeds, resolutions, documents, matters and things and
including, without limitation, any agreement supplemental thereto, which may be
necessary to be done in such Vendor's place and stead and in order to complete
all of transactions on such Vendor's behalf which may be required under the
terms and conditions of this Agreement (the "Power of Attorney"). In this regard
the within Power of Attorney for each particular Vendor shall be effective from
the Execution Date of this Agreement and shall continue in full force and effect
until the earlier of either the Payment Date or the termination of the within
purchase and sale.



--------------------------------------------------------------------------------



- 18 -



8.4                   Corrections and amendments to be made by Attorney. Without
in any manner whatsoever limiting the Power of Attorney granted to the Attorney
by each Vendor as set forth immediately hereinabove, the Vendors hereby also
specifically authorize the Attorney to correct any errors in, to complete any
information missing from and to make any amendments to this Agreement, together
with any and all other documents, resolutions and instruments as may be
necessary, in the opinion of Attorney, acting reasonably, to complete all of the
transactions contemplated by terms and conditions of this Agreement.



8.5                   Variation in the terms of this Agreement upon review. It
is hereby acknowledged and agreed by each of the Parties hereto that where any
variation in the terms and/or conditions of this Agreement is reasonably
required by any of the Regulatory Authorities as a condition of their respective
Regulatory Approval to any of the terms and conditions of this Agreement, any
such reasonable variation, having first been notified to all Parties, will be
deemed to be accepted by each of the Parties hereto and form part of the terms
and conditions of this Agreement. If any such Party, acting reasonably, deems
any such notified variation unreasonable, that Party may, in its sole and
absolute discretion, and within a period of not greater than 10 calendar days
from its original notification and at its cost, make such further applications
or submissions to the relevant Regulatory Authority as it considers necessary in
order to seek an amendment to any such variation; provided, however, that the
final determination by any such Regulatory Authority to any such application or
submission by such objecting Party will be deemed binding upon such Party who
must then provide notification to all other Parties as provided for hereinabove.



Article 9
FORCE MAJEURE



9.1                   Events. If any Party hereto is at any time prevented or
delayed in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



9.2                   Notice. A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section "9.1"
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.





--------------------------------------------------------------------------------



- 19 -



Article 10
DISPUTE RESOLUTION



10.1                 Matters for Arbitration. If any dispute arises out of or
relates to this Agreement, or the breach, termination or validity thereof, or
actions taken or not taken hereunder the Parties agree to submit the dispute to
a sole mediator selected by the Parties or, at any time at the option of a
Party, to mediation by the Arbitration Institute of the Central Chamber of
Commerce of Finland (AICCCF) (www.arbitration.fi). If not thus resolved, then
the dispute shall be finally settled in accordance with the rules of the AICCCF
by a single arbitrator assigned by the AICCCF. The place of arbitration is
Tampere, Finland and the arbitration process shall be governed by the rules of
AICCCF and Finnish law.



 

Article 11
DEFAULT AND CANCELLATION



11.1                 Default. The Parties hereto agree that if any Party hereto
is in default with respect to any of the provisions of this Agreement (herein
called the "Defaulting Party"), the Non-Defaulting Party shall give notice to
the Defaulting Party designating such default, and within 10 calendar days after
its receipt of such notice, the Defaulting Party shall either:



(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



(b)       give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



11.2                 Arbitration. If arbitration is sought, a Party shall not be
deemed in default until the matter shall have been determined finally by
appropriate arbitration.



11.3                 Curing the Default. If:



(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default; or



(b)       arbitration is not so sought; or



(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.



 

11.4                 Cancellation. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement can be
cancelled by the Purchaser prior to the Payment Date in the event that:



(a)       the Vendors warranties are proven to be substantially untruthful in a
way which would have in an independent third party's opinion affected the
Purchasers willingness materially to enter into this agreement;

(b)       the Company's book closing and audit for the year ending December 31st
2006 is not approved by the Auditor of the Company, KPMG Finland;





--------------------------------------------------------------------------------



- 20 -



(c)       the Company's book closing show some substantial liabilities in excess
of one third of the Purchase Price that have not been disclosed to the Purchaser
and which in an independent third party's opinion would have affected the
Purchasers willingness materially to enter into this agreement;



and in such event this Agreement will be cancelled and be of no further force
and effect.



In addition to the foregoing it is hereby acknowledged and agreed by the Parties
hereto that this Agreement can be cancelled by the Vendors, or by each
individual Vendor on an individual basis, in the event that:



(a)       the Purchaser fails to pay the total Purchase Price including cash and
the Purchase Price Shares by the Payment Date; and further fails to pay within
10 days of given written notice;



and in such event this Agreement will be cancelled and be of no further force
and effect.



 

Article 12
NOTICE



12.1                 Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a post office addressed to the
Party entitled to receive the same, or delivered to such Party, at the address
for such Party specified above. The date of receipt of such notice, demand or
other communication shall be the date of delivery thereof if delivered, or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
third calendar day after the same shall have been so mailed, or 15 calendar days
in the case of an addressee with an address for service in a country other than
a country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.



12.2                 Change of address. Any Party may at any time and from time
to time notify the other Parties in writing of a change of address and the new
address to which notice shall be given to it thereafter until further change.



 

Article 13
GENERAL PROVISIONS



13.1                 Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement and including, without limitation, the Purchase Agreement.



13.2                 Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.



13.3                 Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



--------------------------------------------------------------------------------



- 21 -



13.4                 Representation and costs. It is hereby acknowledged by each
of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, act solely for the Purchaser, and, correspondingly, that each of the
Vendors and the Company have been required by each of Lang Michener LLP and the
Purchaser to obtain independent legal advice with respect to their respective
reviews and execution of this Agreement.



13.5                 Applicable law. The situs of this Agreement is Tampere,
Finland, and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in
Finland.



13.6                 Further assurances. The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



13.7                 Invalid provisions. If any provision of this Agreement is
at any time unenforceable or invalid for any reason it will be severable from
the remainder of this Agreement and, in its application at that time, this
Agreement will be construed as though such provision was not contained herein
and the remainder will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid or unenforceable provision.



13.8                 Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in the European Currency, EUR, €.



13.9                 Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).



13.10              Captions. The captions, section numbers, Article numbers and
Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.



13.11              Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary and, if required, by
facsimile, each of which so signed being deemed to be an original, and such
counterparts together shall constitute one and the same instrument and,
notwithstanding the date of execution, will be deemed to bear the Execution Date
as set forth on the front page of this Agreement.



13.12              Consents and waivers. No consent or waiver expressed or
implied by either Party hereto in respect of any breach or default by any other
Party in the performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



--------------------------------------------------------------------------------



- 22 -



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



                      IN WITNESS WHEREOF each of the Parties hereto has hereunto
set its seal by the hand of its duly authorized signatory as of the Execution
Date as set forth on the front page of this Agreement.



SIGNED, SEALED and DELIVERED by
WILLIAM OLIVER KARVINEN,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 10875






_______________________________
WILLIAM OLIVER KARVINEN

SIGNED, SEALED and DELIVERED by
ALF BJORKLUND,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 9750






_______________________________
ALF BJORKLUND

SIGNED, SEALED and DELIVERED by
ERIK WILLIAM KARVINEN,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 7125






_______________________________
ERIK WILLIAM KARVINEN





--------------------------------------------------------------------------------



- 23 -



SIGNED, SEALED and DELIVERED by
CARL LOFBERG,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 5250






_______________________________
CARL LOFBERG

SIGNED, SEALED and DELIVERED by
PETER LOFBERG,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 1125






_______________________________
PETER LOFBERG

SIGNED, SEALED and DELIVERED by
MIKA VIHAVAINEN,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 600






_______________________________
MIKA VIHAVAINEN

SIGNED, SEALED and DELIVERED by
SAMI SIISKONEN,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 450






_______________________________
SAMI SIISKONEN



 



--------------------------------------------------------------------------------



- 24 -



SIGNED, SEALED and DELIVERED by
LEIF ENBERG,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 450






_______________________________
LEIF ENBERG

SIGNED, SEALED and DELIVERED by
ESA PARTANEN,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 400






_______________________________
ESA PARTANEN

The COMMON SEAL of
HOPEAHELMI INVESTMENT OY,
a Vendor herein,
was hereunto affixed in the presence of:

_______________________________
Authorized Signatory

)
)
)
)
)
)
)

Number of Purchased Shares: 375




(C/S)

SIGNED, SEALED and DELIVERED by
KRISTINA HELENA KARVINEN,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
KRISTINA HELENA KARVINEN



 



--------------------------------------------------------------------------------



- 25 -



SIGNED, SEALED and DELIVERED by
ANNA BJORKLUND,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
ANNA BJORKLUND

SIGNED, SEALED and DELIVERED by
STINA FORSBERG,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
STINA FORSBERG

SIGNED, SEALED and DELIVERED by
SIMON BJORKLUND,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
SIMON BJORKLUND

SIGNED, SEALED and DELIVERED by
FREDERIK BJORKLUND,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
FREDERIK BJORKLUND



 



--------------------------------------------------------------------------------



- 26 -



SIGNED, SEALED and DELIVERED by
KLARA VODICKA,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
KLARA VODICKA

SIGNED, SEALED and DELIVERED by
LEYLA LOFBERG,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
LEYLA LOFBERG

SIGNED, SEALED and DELIVERED by
HENRIK LOFBERG,
a Vendor herein, in the presence of:

_______________________________
Witness Signature

_______________________________
Witness Address

_______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)

Number of Purchased Shares: 375






_______________________________
HENRIK LOFBERG

Regarding the statements made on behalf of the Company, Magnus Minerals, we, the
board of directors of the Company verify the statements to be true;
MAGNUS MINERALS OY,

_______________________________
Authorized Signatory of board members

)
)
)
)
)
)
)
)

 



 



--------------------------------------------------------------------------------



- 27 -



The COMMON SEAL of
FINMETAL MINING LTD.,
the Purchaser herein,
was hereunto affixed in the presence of:

_______________________________
Authorized Signatory

)
)
)
)
)
)
)






(C/S)



__________



 

 

 

 